Bryan, J.,
delivered the opinion of the Court.
This case is similar to the preceding one in all material particulars, except in one of the clauses of for*80feiture contained in the policy. This clause makes the policy void, “if, with the knowledge of the insured, foreclosure proceedings be commenced or notice given of sale of any property covered by this policy by virtue of any mortgage or trust deed.” The defendant’s second prayer presents the defence that the proceedings for sale under the power contained in the mortgage showed such a notice of sale under a mortgage or trust deed as was meant by this clause of forfeiture. It was rejected by the Court and defendant excepted. The language of the policy is clear and distinct and we must give effect to it. The prayer ought to have been granted. As the plaintiffs’ cause of action is defeated by the operation of this clause, the judgment must be reversed without a new trial.
(Decided 19th January, 1893.)

Judgment reversed.